Citation Nr: 1519318	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for a left great toe fracture prior to November 5, 2012, and 10 percent thereafter.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.  

3.  Entitlement to a rating for in excess of 30 percent for a lung disability to include chronic obstructive pulmonary disease (COPD) and asthma.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to March 1981.

These matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) RO in Waco, Texas and Boston, Massachusetts.  In an April 2003 rating decision, the RO denied the Veteran's claim for an increased rating for a left great toe fracture.  The claim has been before the Board previously and was remanded in June 2007, August 2009, January 2010 and September 2011.  

The Veteran filed a claim for increased rating for lung disability in February 2012 and a claim for service connection for hearing loss in November 2012.  He also filed a claim for increased rating for broken left big toe in November 2012 even though his increased rating claim for that disability was actually on appeal as evidenced by the Board's September 2011 Remand.  In a September 2013 rating decision, the RO granted service connection and a noncompensable rating for bilateral hearing loss, a 30 percent rating for lung disability effective from November 2012, and a 10 percent rating for fracture of the left great toe from November 2012.  

The Veteran also claims to be unemployable as a result of his service-connected disabilities, which the Board construed in previous remands as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issues of an increased rating for lung disability and left great toe as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing is manifested by no more than Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examination and evaluation to determine the current manifestations of his hearing loss disability in July 2013.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history, provided all pertinent rating data and appropriately supported the opinions provided.  Neither the Veteran nor his representative has stated that the Veteran's service-connected hearing loss has increased in severity since the examination.  He stated in his notice of disagreement that he had a hearing test at VA and was getting hearing aids, but the Board does not find that this indicates that the Veteran's hearing is getting worse since the 2013 examination.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Discussion and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran filed a claim for service connection for bilateral hearing loss in November 2012 and service connection was granted in a November 2013 rating decision, effective from November 2012.  The Veteran appealed the initial rating assigned.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 0 percent for a bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

On the Veteran's June 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire with Medical Opinion, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
5
15
45
55
30
96%
 
LEFT
15
20
65
60
40
94%
 

Asked by the examiner to describe the impact of the hearing loss on ordinary conditions of daily life, including ability to work, the Veteran responded, "getting worse...sometimes ask people 2-3 times to repeat themselves...left ear is worse."  

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

The pure tone threshold results do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable.  Additionally,  an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation.  38 C.F.R. § 4.86(b).

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The VA examiner noted that the Veteran reported an impact on his daily life as having to ask people to repeat their words two to three times.  Thus, the examiner did elicit information from the Veteran concerning the functional effects of his disability.  While the Board notes that the Veteran's hearing loss results in some functional loss, the Veteran has not identified any evidence indicating that a referral for extraschedular rating is warranted, and it is not the duty of VA to "read the mind of the Veteran."  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111  (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.

ORDER

An initial compensable rating for bilateral hearing loss disability is denied.


REMAND

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran should be examined to assess the current manifestations of his left great toe and pulmonary disabilities.  He asserts he is available to report for an examination of the left great toe and that the current medical information is inadequate to assess the current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board notes that the most recently ordered examination was not conducted because the Veteran was reportedly an inpatient at the time in 2013.  In the most recent remand, the Board stated that this examination was necessary to the evaluation of his claim.  His most recent examination for the disability was in 2004.  

The Veteran also asserts that his lung disability is more disabling that reflected in the most recent VA examination in July 2013 and that he is having increased symptoms that greatly impede his daily activity and prevent him from work.  In this regard, the Board notes that the Veteran had sought treatment for a cough of a few weeks duration in spring 2013.  X-rays and CT in June 2013 showed new thick wall cavitary lesion in the left upper lobe suspicious for malignancy versus infectious process as well as a nodular density overlying the right lung base near fifth anterior rib suggestive of a nipple shadow or a pulmonary nodule.  He had a pulmonary consult follow up in August 2013 to further evaluate ongoing symptoms  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In light of the record, as well as the Veteran's credible statements that his disability picture has worsened since his last examinations, another examination must be afforded to accurately assess his current level of left great toe and lung disabilities.  

Additionally, it is apparent that the Veteran receives ongoing VA treatment for his respiratory condition and his left great toe.  With regard to the respiratory condition, an August 2013 VA pulmonary consultation reflects that the Veteran was going to have a repeat chest X-ray and ongoing treatment and monitoring in light of the findings noted above.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, updated VA records dated subsequent to August 2013 should be sought on remand and associated with the claim.  

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  This claim was noted by the Board in the 2010 and 2011 Remands as part of the increased rating claim on appeal consistent with Rice, supra.  It was denied by the RO in a June 2012 supplemental statement of the case based on the Veteran's failure to report for a May 2012 examination.  The Veteran did not specifically appeal but responded in June 2012 that he got his mail after the fact.  It is unclear but it appears that he is talking about the examination.  He currently claims he is now not able to remain employed because of his service-connected disabilities in combination.  He also stated in October 2014 that symptoms that are attributable to his service-connected hearing loss, lung and left great toe disorder, render him 100 percent disabled.  He thus continues to seek a TDIU in association with his claims for increased ratings that are currently on appeal.  See Rice, supra.  Appropriate development is thus required and the RO should issue a rating decision on this matter.  

The Veteran is notified that the ordered examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim 38 C F R. §§ 3 158, 3 655 (2014).  With that in mind, the Board also notes that the record is replete with references to the Veteran being homeless.  He has reported multiple living situations during the course of the appeal, to include living under a bridge, with a female friend in her trailer, and at a veterans shelter.  He has indicated over the years that he can receive mail at his brother's house and this appears to have been the constant address.  However, he has frequently reported that he has received mail after the fact and this has ostensibly led to missed appointments.  To this end, the Board notes that the Veteran has in the past been assigned a Homeless Veteran Counselor.  The Board finds that under the circumstances, the AOJ should take available steps to work in conjunction with the Veteran's representative to assure that he gets adequate notice and assistance to ensure that he has the opportunity to report for his examinations.  However, the claims cannot continue in perpetuity and the Veteran must do his best to report for examination.  He is hereby informed that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in ... a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the Veteran dating since August 2013.

2.  Then, arrange for the Veteran to be afforded appropriate VA examination(s) by an examiner or examiners with sufficient expertise to determine the current degree of severity of his service-connected left great toe and lung disabilities.  VBMS/Virtual VA records must be made available to and reviewed by the examiner. 

The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairment caused by his service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.

3.  Review the VBMS/Virtual VA records to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, with the claim as to the left big toe encompassing the period prior to and since November 2012.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


